Citation Nr: 0208418	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  96-51 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic lung 
disease, to include asbestosis, for the purpose of accrued 
benefits. 

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran had active service from December 1941 to November 
1945.  He died on January [redacted], 1996.  The appellant is the 
deceased veteran's widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1996 rating decision from the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied claims for service 
connection for chronic lung disease, to include asbestosis, 
(for the purpose of accrued benefits), and service connection 
for the cause of the veteran's death.  In June 1998, the 
Board remanded the claim for additional development.  

In her Notice of Disagreement, received in May 1996, the 
appellant requested a hearing at the RO.  However, in a 
statement received by the RO in April 1997, the appellant 
stated that she wished to withdraw her request for a hearing.  
See 38 C.F.R. § 20.702(e) (2002).  Accordingly, the Board 
will proceed without further delay.


FINDINGS OF FACT

1.  The veteran died in January 1996, at the age of 74.  The 
certificate of death listed the underlying causes of the 
veteran's death as intraabdominal abscess, and infarcted 
colon, and the immediate cause of death as sepsis; other 
significant conditions were listed as renal failure, COPD 
(chronic obstructive pulmonary disease) and ASCVD 
(arteriosclerotic cardiovascular disease).  

2.  At the time of the veteran's death, he had a claim 
pending for service connection for chronic lung disease and 
asbestosis.  

3.  The preponderance of the evidence is against the claim 
that the veteran had chronic lung disease, or asbestosis, 
that was related to his service.  

4.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

5.  A chronic lung condition was first present about 41 years 
following the veteran's discharge from service, and there is 
no medical evidence linking a chronic lung disorder to the 
veteran's service.  

6.  Those disabilities listed on the death certificate were 
not manifested during service or for many years thereafter.  

7.  A service-connected disability did not materially or 
substantially contribute to cause the veteran's death.  


CONCLUSIONS OF LAW

1.  Chronic lung disease, to include asbestosis, was not 
incurred in or aggravated by service; there are no accrued 
benefits payable.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 and 
5121 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.1000 
(2002).   

2.  The veteran's death is not related to an injury or 
disease incurred as a result of active service.  38 U.S.C.A. 
§§ 1310, 5102, 5103, 5103A and 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 3.310, 3.312 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the May 1996 rating decision that the 
evidence did not show that entitlement to accrued benefits 
had been established, or that the veteran's cause of death 
was related to his service.  Those are the key issues in this 
case, and the rating decision, as well as the statement of 
the case (SOC), a supplemental statement of the case (SSOC), 
and letters sent from the RO to the appellant in July 1998 
and March 2000, informed the appellant that evidence of a 
relationship between the cause of death, and chronic lung 
disease, to include asbestosis, and the veteran's service was 
needed to substantiate her claims.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes the discussions 
in the rating decision, SOC, SSOC and RO's July 1998 and 
March 2000 letters sent to the appellant informed her of the 
information and evidence needed to substantiate these claims 
and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West Supp. 2002).  The RO has obtained the veteran's 
service medical records, as well as a 1995 VA examination 
report, and a large volume of non-VA records.  In this 
regard, although the veteran was reportedly treated at the 
Marin Memorial Medical Center (MMMC) as late as 1987, the RO 
requested that the appellant provide these records in a July 
1998 letter.  However, these records have not been associated 
with the claims files, and in a letter, received in November 
1998, the appellant reported that MMMC's records were not 
available.  See also, attached letter from MMMC, dated in 
August 1998 (stating that records are destroyed after seven 
years and that no additional records are available).  Given 
the foregoing, the Board finds that VA has complied with its 
duty to notify the appellant of her duties to obtain 
evidence, see Quartuccio v. Prinicipi, No. 01- 997 (U. S. 
Vet. App. June 19, 2002).  In December 2000, the Board 
obtained an expert opinion in which the expert reviewed the 
claims files and provided an opinion as to whether or not the 
veteran had asbestosis, whether he had a lung disorder that 
was related to his service, and whether a lung disorder was 
related to the cause of his death.  The Board therefore finds 
that VA has done everything reasonably possible to assist the 
appellant, and that there is more than sufficient evidence of 
record to decide her claims properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Accrued Benefits

The appellant asserts that the veteran had a chronic lung 
condition, to include asbestosis, as a result of his service, 
and that service connection is warranted for purposes of 
accrued benefits.  

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death based on evidence 
in the file at death and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement (the 
veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  The veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  In addition, an 
application for accrued benefits must be filed within 1 year 
after the date of death.  38 C.F.R. § 3.1000(c).  

The veteran's service medical records do not show any 
pertinent complaints, treatment or diagnoses.  A chest X-ray 
report, dated in November 1945, was unremarkable.   An 
examination report, dated in April 1950 (apparently for 
reserve duty) does not show any pertinent complaints, 
treatment or diagnoses.  A chest X-ray report, dated in April 
1951, was unremarkable.

As for the nonmilitary, post-service medical evidence, the 
claims files include records from Edward D. Hood, M.D., 
Michael L. Nash, M.D, James Judy, M.D., the Mount Sinai 
Medical Center, the St. Joseph's Hospital (St. Joseph's), and 
the Memorial Medical Center (Memorial), collectively dated 
between 1986 and 1996 (the records from St. Joseph's and MMC 
are composed of reports of treatment by several different 
physicians).  These records show that the veteran was treated 
for respiratory and pulmonary disorders beginning in 1986.  
These records contain diagnoses that included COPD, 
emphysema, asbestosis and "bullous disease with fibrosis."  
Other medical conditions included diverticulosis, peptic 
ulcer disease, coronary artery disease and ASCVD.

The veteran died in January 1996, at the age of 74.  The 
certificate of death lists the underlying causes of the 
veteran's death as intraabdominal abscess, and infarcted 
colon, and the immediate cause of death as sepsis; other 
significant conditions were listed as renal failure, COPD 
(chronic obstructive pulmonary disease) and ASCVD 
(arteriosclerotic cardiovascular disease).  

In this case, in October 1995, the veteran filed a claim for 
service connection for chronic lung disease, to include 
asbestosis.  This claim had not been adjudicated at the time 
of his death.  A claim was therefore pending at the time of 
the veteran's death in January 1996.  Jones.  In addition, in 
March 1996, the appellant filed a claim for service 
connection for a chronic lung condition, to include 
asbestosis, for accrued benefits purposes.  Her claim was 
therefore filed within one year of the date of the veteran's 
death.  See 38 U.S.C.A. § 5121(c).

A.  Chronic Lung Condition (other than asbestosis)

As an initial matter, the Board notes that the term "chronic 
lung condition" is used herein to specify lung conditions 
other than asbestosis.  To the extent a claim has been 
presented for service connection for asbestosis (for accrued 
benefits purposes), it is discussed in part II. B, infra.  

The veteran's service medical records do not show any 
relevant complaints, treatment or diagnosis.  There is no 
other competent medical evidence in the record establishing 
that the veteran developed residuals of a chronic lung 
condition during his service.  The earliest medical evidence 
of a chronic lung condition is found in a chest X-ray report 
from the Mount Sinai Medical Center, dated in 1986, which 
shows lung pathology.  This evidence therefore comes 
approximately 41 years after service.  This lengthy period 
without treatment weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, the claims files do not contain any competent 
evidence of a nexus between a chronic lung condition and the 
veteran's service.  Finally, review of the opinion of a VA 
physician, dated in December 2000, shows that the physician 
determined that the veteran's COPD was caused by years of 
smoking, and was not related to his service.  With regard to 
the VA physician's reference to the veteran's history of 
smoking, there is evidence which indicates that the veteran 
had a longstanding history heavy smoking.  For example, a 
report from Dr. Nash, dated in December 1993, shows that the 
veteran reported that he had smoked one and one-half packs of 
cigarettes per day for 52 years, and that he did not quit 
smoking until 1983.  Given the foregoing, and without medical 
evidence of a nexus between the veteran's service and a 
chronic lung condition, the Board finds that the 
preponderance of the evidence is against the claim, and 
service connection for chronic lung disease for accrued 
benefits purposes must be denied.  


B.  Asbestosis

The Board initially notes that the evidence that the veteran 
had asbestosis includes an X-ray report from the Mount Sinai 
Medical Center, dated in April 1986.  This report indicates 
that the reason that the veteran was being examined was 
"asbestos exposure," and the report notes that a calcified 
pleural plaque at the right hemidiaphragm "could be related 
to asbestos exposure."  In a letter, dated in October 1995, 
Dr. Hood notes that the veteran had severe pulmonary disease 
(COPD), and emphysema asbestosis with severe bronchial spasms 
and chest pains.  Dr. Hood noted that he was on a multitude 
of medications.  Dr. Hood stated, "Patient has been under 
treatment for asbestosis for years and in my opinion the 
above symptoms and diseases are secondary to his chronic 
asbestosis."  Other indications of asbestosis include a 
September 1990 report from St. Joseph's, noting that the 
veteran had COPD, emphysema and asbestosis.  A May 1994 
report from Dr. Nash notes that the veteran had "underlying 
asbestos pleural disease."  A July 1994 letter from Michael 
D. Weinman, M.D., notes that he had treated the veteran for 
gastrointestinal (GI) complaints.  Dr. Weinman stated, "In 
my opinion, it is unclear whether there is any relationship 
between asbestosis and the patient's current GI problems."  
A January 1996 MMC report notes "possible asbestos-related 
lung disease.

In June 1998, the Board remanded the claim.  The Board 
requested additional development, to include a request that 
the RO obtain opinion as to whether the veteran had 
asbestosis, and obtain an opinion as to whether the veteran 
had a lung disorder, to include asbestosis, that was related 
to his service.  

In December 2000, an opinion was received from a VA 
physician, Rafael L. Perez, M.D., Pulmonary and Critical Care 
Medicine.  Dr. Perez noted that the veteran was a former 
plumber, and had a 52-year history of smoking one and one-
half packs of cigarettes per day.  Dr. Perez stated that the 
veteran had COPD, as evidenced by an April 1986 X-ray and his 
December 1993 pulmonary function test.  Dr. Perez further 
concluded that the veteran did not have asbestosis, 
explaining that despite the frequent references to asbestosis 
in the record, there was no objective support for such a 
diagnosis.  He explained that the veteran's December 1993 
pulmonary function test was "entirely opposite of what one 
would expect in asbestosis," noting that the veteran's lung 
volumes were increased, and not decreased.  He further 
explained that the veteran's pleural plaque, as noted in his 
December 1986 chest X-ray report, was benign and did not 
define asbestosis.  He stated that asbestosis requires the 
presence of bilateral interstitial infiltrates 
radiographically, and that these were not found.  See also VA 
Adjudication Procedure Manual, M21-1 (Manual M21-1), Part VI, 
paragraph 7.21 (noting that the most common disease related 
to asbestos exposure is interstitial pulmonary fibrosis 
(asbestosis).  Finally, Dr. Perez stated that Dr. Hood's 
October 1995 letter, in which Dr. Hood concluded that the 
veteran had asbestosis, was not supported by the record.  

The Board finds that Dr. Perez' opinion is highly probative 
evidence which shows that the veteran did not have 
asbestosis.  In this report, Dr. Perez showed that he had 
reviewed the claims files, and he concluded that the veteran 
had COPD.  He ruled out asbestosis.  The Board further points 
out that its conclusion that the veteran did not have 
asbestosis is consistent with the vast majority of the 
medical evidence, which indicates that the veteran had COPD 
and other lung diseases.  Specifically, the medical evidence 
from MMC and St. Joseph's shows that the veteran was 
repeatedly diagnosed with COPD, with less numerous diagnoses 
of emphysema.  Based on the foregoing, the Board finds that 
the veteran does not have asbestosis.  

In reaching this decision, the Board has considered the 
previously discussed notations of asbestosis.  However, with 
the exception of Dr. Hood's letter, these notations are 
equivocal in their terms, or are "by history" only.  In 
this regard, the probative value of these notations is 
greatly weakened by the fact that none of them are shown to 
have been based on a review of the veteran's claims files, or 
any other detailed and reliable medical history.  See Swann 
v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  In addition, Dr. Perez concluded that 
the veteran did not have asbestosis, and he provided a 
rationalized explanation as to why Dr. Hood's opinion was 
incorrect.  Further, the report of pathological findings on 
the report of autopsy makes no reference to asbestosis.  The 
Board therefore finds that the probative value of the 
evidence indicating that the veteran had asbestosis is 
outweighed by the contrary evidence of record, which shows 
that the veteran did not have asbestosis.  

As a final matter, the Board acknowledges that a significant 
amount of development and evidence has been presented 
concerning the veteran's alleged exposure to asbestos.  This 
evidence includes a statement outlining the veteran's alleged 
exposure to asbestos during service, as well as evidence 
indicating exposure to asbestos after separation from 
service.  Specifically, the evidence indicates that the 
veteran was a plumber/pipefitter for about 35 years.  See 
July 1994 MMC report; Complaint, dated in August 1987 (filed 
in the United States Court for the Southern District of 
Florida, and received by VA in about January 1999) (naming 
multiple companies and manufacturers as parties, and 
containing the allegation that the veteran was continuously 
exposed to asbestos during his duties as a pipefitter 
beginning in about 1939).  The RO has also obtained the 
veteran's service records in an attempt to document inservice 
exposure to asbestos.  However, the claims files do not 
currently contain any objective evidence showing that the 
veteran was exposed to asbestos during service.  In this 
regard, Dr. Hood's October 1995 letter does not assert that 
the veteran's asbestosis was incurred as a result of exposure 
to asbestos during service.  In any event, given the Board's 
determination that the veteran did not have asbestosis, the 
issue of exposure to asbestos during service is a 
"downstream" issue which does not require further 
discussion.  

As the preponderance of the evidence is against the claim 
that the veteran had asbestosis, the appellant's claim for 
service connection for asbestosis, for accrued benefits 
purposes, must be denied.  

III.  Cause of Death

The appellant essentially contends that the veteran was 
exposed to asbestos during service, and that his death was 
caused by a chronic lung disease, to include asbestosis, that 
was related to this exposure.  See appellant's substantive 
appeal, received in August 1996.  She has also submitted an 
article on asbestosis in support of her claim.

Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributing cause it is not sufficient to show that it 
causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

The veteran died in January 1996, at the age of 74.  At the 
time of the veteran's death, service-connection was not in 
effect for any disability.  At the outset, it is noted that 
the appellant's claim is based almost exclusively on the 
theory that the lung disease was related to service.  
Nevertheless, the record has been reviewed with respect to 
the other disabilities reported on the death certificate.  
Suffice it to say that service medical records make no 
reference to complaints or findings concerning those 
disabilities, nor were they first reported until many years 
after service  and at a time too remote from service to even 
raise any question as to their possible relationship to 
service.  
 
In part II, supra, the Board determined that the veteran's 
service medical records did not show that he developed 
chronic lung disease during service, and that the 
preponderance of the evidence was against the claim that the 
veteran had chronic lung disease, to include asbestosis, as a 
result of his service.  The Board's discussion of these 
issues is incorporated herein.  

The certificate of death lists the underlying and immediate 
causes of the veteran's death as intraabdominal abscess, 
infarcted colon, and sepsis.  However, the claims files do 
not currently contain any competent medical evidence showing 
that the veteran's underlying and immediate causes of his 
death were related to chronic lung disease, or that they were 
related to his service.  Given the foregoing, and without 
medical evidence of a nexus between the veteran's service and 
his cause of death, the Board finds that the preponderance of 
the evidence is against the claim, and service connection for 
the cause of the veteran's death must be denied.  See 
38 C.F.R. §§ 3.310, 3.312.  


IV. Conclusion

In reaching these decisions, the Board acknowledges that the 
claims files contain a one-page article from the American 
Lung Association on the effects of exposure to asbestos.  
Under some circumstances, an accepted medical treatise may be 
used to establish the required diagnosis or nexus.  See e.g., 
Wallin v. West, 11 Vet. App. 509, 514 (1998) (holding that 
medical treatises can serve as the requisite evidence of 
nexus).  However, in this case, based on a review of 
voluminous medical records specific to the veteran's 
condition, the Board has determined that the veteran did not 
have asbestosis.  The Board therefore finds that this article 
is so general in nature and nonspecific to the appellant's 
case that it does not discuss generic relationships with a 
"degree of certainty" such that there is at least a 
plausible causality that exposure to asbestos during service 
resulted in either a chronic lung condition, to include 
asbestosis, or the veteran's death in 1996, based upon 
objective facts rather than on unsubstantiated medical 
opinion.  See e.g., Sacks v. West, 11 Vet. App. 314 (1998).  

Finally, to whatever extent the appellant's statements may be 
construed as seeking service connection for chronic lung 
disease, to include asbestosis (for accrued benefits 
purposes), and for the cause of the veteran's death, these 
statements do not provide a sufficient basis for grants of 
service connection.  Lay testimony is not competent to prove 
a matter requiring medical expertise, such as a diagnosis or 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  

In reaching these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for chronic lung disease, to include 
asbestosis, for accrued benefits purposes is denied.  

Service connection for the cause of the veteran's death is 
denied. 


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

